[Cite as State v. Crutchfield, 2012-Ohio-2892.]


                                        COURT OF APPEALS
                                     ASHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                        JUDGES:
                                                     Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                           Hon. Sheila G. Farmer, J.
                                                     Hon. Julie A. Edwards, J.
-vs-

ADRIAN L. CRUTCHFIELD                                Case No. 11-COA-049

        Defendant-Appellant                          OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 11-CRI-055



JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    June 26, 2012




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

DANIEL J. PETRICINI                                  ERIN N. POPLAR
110 Cottage Street                                   1636 Eagle Way
Third Floor                                           Ashland, OH 44805
Ashland, OH 44805
Ashland County, Case No. 11-COA-049                                                      2

Farmer, J.

       {¶1}   On May 26, 2011, the Ashland County Grand Jury indicted appellant,

Adrian Crutchfield, on one count of safecracking in violation of R.C. 2911.31, one count

of petty theft in violation of R.C. 2913.02, one count of possessing criminal tools in

violation of R.C. 2923.24, one count of tampering with evidence in violation of R.C.

2921.12, and one count of breaking and entering in violation of R.C. 2911.13. Said

charges arose from an incident wherein appellant entered a place of business and

removed rolled coins from a safe.

       {¶2}   On July 21, 2011, appellant pled guilty to the safecracking, petty theft, and

possessing criminal tools counts. The remaining counts were dismissed. By judgment

entry filed November 7, 2011, the trial court sentenced appellant to an aggregate term

of twenty-seven months in prison: eighteen months on the safecracking count, a felony

of the fourth degree, one hundred and eighty days on the petty theft count, a

misdemeanor in the first degree, and nine months on the possessing criminal tools

count, a felony in the fifth degree, all to be served consecutively.

       {¶3}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                              I

       {¶4}   "THE TRIAL COURT ERRED WHEN IT IMPOSED A PRISON

SENTENCE ON APPELLANT WITHOUT FINDING THAT APPELLANT IS NOT

AMENABLE TO AN AVAILABLE COMMUNITY CONTROL SANCTION AS REQUIRED

BY OHIO REVISED CODE 2929.13(B)(3)(a)."
Ashland County, Case No. 11-COA-049                                                               3


                                                 II

       {¶5}    "THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION WHEN IT

IMPOSED THE MAXIMUM PRISON TERM FOR THE HIGHEST DEGREE OFFENSE,

A FOURTH DEGREE FELONY, WHEN SENTENCING APPELLANT FOR TWO OR

MORE OFFENSES ARISING OUT OF A SINGLE INCIDENT."

                                                 I

       {¶6}    Appellant claims the trial court erred in imposing a prison sentence without

finding he was not amenable to community control as required under R.C.

2929.13(B)(3)(a). We disagree.

       {¶7}    Pursuant to R.C. 2953.08(A)(4), an offender may appeal his/her prison

sentence if it is "contrary to law."

       {¶8}    In its judgment entry filed November 7, 2011, and also during the October

31, 2011 sentencing hearing at 12, the trial court specifically found appellant had

previously served a prison term under R.C. 2929.13(B)(2)(g).                Subsection (B)(3)(a)

states the following:

       {¶9}    "If the court makes a finding described in division (B)(2)(a), (b), (c), (d),

(e), (f), (g), (h), or (i) of this section and if the court, after considering the factors set forth

in section 2929.12 of the Revised Code, finds that a prison term is consistent with the

purposes and principles of sentencing set forth in section 2929.11 of the Revised Code

and finds that the offender is not amenable to an available community control sanction,

the court shall impose a prison term upon the offender."

       {¶10} Appellant argues his sentence was contrary to law as the trial court failed

to enter a finding that he was not amenable to community control.
Ashland County, Case No. 11-COA-049                                                     4


        {¶11} In its November 7, 2011 judgment entry, the trial court specifically stated

the following:

        {¶12} "Based upon consideration of the purposes and principles of the felony

sentencing law, the statutory sentencing factors, and after weighing the above findings,

this Court finds that the Defendant is NOT amenable to community control sanctions

and that a prison sentence is consistent with the purposes and principles of the felony

sentencing law of Ohio."

        {¶13} Clearly the question under this assignment of error is whether the trial

court erred in not orally stating during the sentencing hearing that appellant was not

amenable to community control. In State v. Knighton (May 24, 1999), Stark App. No.

1998CA001901, this court reviewed a sentence wherein the offender argued the trial

court erred in failing to make specific findings under then R.C. 2929.14(B). This court

held, "sentencing findings can be gleaned from a specific fact oriented narrative by the

trial court."

        {¶14} During the sentencing hearing, the trial court reviewed appellant's criminal

history and informed him that he was "probably [the] most institutionalized individual

that's come before me in my short tenure of Judge." October 31, 2011 T. at 10. The

trial court also noted that appellant had the following:

        {¶15} "[T]hree Community Control violations, two of them Post-Release Control

Violations, and another one being a violation of Judicial Release, so you have had

opportunities in the past to reform your conduct under Community Control type of

sanctions, and the last time in Richland County in 2004, it looks like you were only out

about two months before you were violated under your Judicial Release." Id. at 11.
Ashland County, Case No. 11-COA-049                                                      5


      {¶16} Upon review, we find the trial court adequately found that appellant was

not amenable to community control.

      {¶17} Assignment of Error I is denied.

                                            II

      {¶18} Appellant claims the trial court erred in imposing the maximum sentence

for two or more offenses arising out of a single incident. We disagree.

      {¶19} Pursuant to R.C. 2953.08(A)(1)(b), an offender may appeal his/her prison

sentence if the sentence "was imposed for two or more offenses arising out of a single

incident, and the court imposed the maximum prison term for the offense of the highest

degree."

      {¶20} In State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, ¶4, the Supreme

Court of Ohio set forth the following two-step approach in reviewing a sentence:

      {¶21} "First, they must examine the sentencing court's compliance with all

applicable rules and statutes in imposing the sentence to determine whether the

sentence is clearly and convincingly contrary to law. If this first prong is satisfied, the

trial court's decision shall be reviewed under an abuse-of-discretion standard."

      {¶22} In order to find an abuse of discretion, we must determine the trial court's

decision was unreasonable, arbitrary or unconscionable and not merely an error of law

or judgment. Blakemore v. Blakemore (1983) 5 Ohio St.3d 217.

      {¶23} In his brief at 6, appellant correctly points out that his sentences for a

fourth degree felony (eighteen months) and a fifth degree felony (nine months) were

within the allowable prison terms and were not contrary to law as to duration. R.C.

2929.14(A)(4) and (5). Appellant argues the trial court erred in sentencing him to the
Ashland County, Case No. 11-COA-049                                                        6


maximum allowable prison sentence of eighteen months on the felony four offense, and

said sentence will place an unnecessary burden on state resources.

       {¶24} R.C. 2929.11 governs overriding purposes of felony sentences and states

as follows:

       {¶25} "(A) A court that sentences an offender for a felony shall be guided by the

overriding purposes of felony sentencing. The overriding purposes of felony sentencing

are to protect the public from future crime by the offender and others and to punish the

offender using the minimum sanctions that the court determines accomplish those

purposes without imposing an unnecessary burden on state or local government

resources. To achieve those purposes, the sentencing court shall consider the need for

incapacitating the offender, deterring the offender and others from future crime,

rehabilitating the offender, and making restitution to the victim of the offense, the public,

or both.

       {¶26} "(B) A sentence imposed for a felony shall be reasonably calculated to

achieve the two overriding purposes of felony sentencing set forth in division (A) of this

section, commensurate with and not demeaning to the seriousness of the offender's

conduct and its impact upon the victim, and consistent with sentences imposed for

similar crimes committed by similar offenders."

       {¶27} During the sentencing hearing, the trial court informed appellant of this

standard. October 31, 2011 T. at 11. The trial court was concerned with the likelihood

of appellant committing future crimes, noting he had a history of criminal conduct (going

back over twenty-five years) and had violated the conditions of his parole and
Ashland County, Case No. 11-COA-049                                                  7


community control on numerous occasions. Id. at 11-13; Pre-Sentence Investigation

Report filed Under Seal on November 18, 2011.

       {¶28} In sentencing appellant to the maximum eighteen months on the felony

four, the trial court found the following:

       {¶29} "The Court further finds that the Defendant has previously served a prison

term and that the shortest prison term would demean the seriousness of the

Defendant's conduct and would not adequately protect the public from future crimes by

the Defendant. Furthermore, the Court finds that consecutive sentences are necessary

to protect the public from future crime, that consecutive sentences are not

disproportionate to the seriousness of the Defendant's conduct and that due to the

Defendant's history of criminal conduct consecutive sentences are necessary to protect

the public." November 7, 2011 Judgment Entry.

       {¶30} While appellant argues he is an admitted drug user needing substance

abuse rehabilitation and therefore incarceration would be a waste of resources,

protecting the public and punishment are the focus of R.C. 2929.11, not rehabilitation.

This was not appellant's "first time at the rodeo." He has had ample opportunities to

rehabilitate himself over the years.

       {¶31} We note the trial court met the requirements of consecutive sentencing

under R.C. 2919.14(C)(4)(c). See, H.B. No. 86, effective September 30, 2011.

       {¶32} Upon review, we find the trial court did not abuse its discretion in

sentencing appellant to the maximum on the felony four count and imposing an

aggregate term of twenty-seven months in prison.

       {¶33} Assignment of Error II is denied.
Ashland County, Case No. 11-COA-049                                           8


      {¶34} The judgment of the Court of Common Pleas of Ashland County, Ohio is

hereby affirmed.

By Farmer, J.

Gwin, P.J. and

Edwards, J. concur.




                                        _s/ Sheila G. Farmer______________



                                       _s/ W. Scott Gwin________________



                                       _s/ Julie A. Edwards______________

                                                    JUDGES


SGF/sg 601
[Cite as State v. Crutchfield, 2012-Ohio-2892.]


                   IN THE COURT OF APPEALS FOR ASHLAND COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     :
                                                  :
        Plaintiff-Appellee                        :
                                                  :
-vs-                                              :        JUDGMENT ENTRY
                                                  :
ADRIAN L. CRUTCHFIELD                             :
                                                  :
        Defendant-Appellant                       :        CASE NO. 11-COA-049




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Ashland County, Ohio is affirmed. Costs to

appellant.




                                                  _s/ Sheila G. Farmer______________



                                                  _s/ W. Scott Gwin________________



                                                  _s/ Julie A. Edwards______________

                                                              JUDGES